OPINION — AG — **** DOMESTICATED CORPORATION — ARTICLES — AMENDMENTS — FEES **** A DOMESTICATED CORPORATION MUST FILE WITH THE SECRETARY OF STATE A COPY OF AMENDMENTS TO ITS ARTICLES OF INCORPORATION FILED IN THE STATE WHEREIN IT WAS FORMED, AS PROVIDED BY 18 O.S. 1961 1.228-1.230 [18-1.228] — [18-1.230]. A DOMESTICATED CORPORATION WHICH HAS AMENDED ITS ARTICLES TO AUTHORIZE THE ISSUANCE OF ADDITIONAL STOCK AND TO INCREASE ITS AUTHORIZED CAPITAL MAY APPLY AGAINST THE ADDITIONAL FEES REQUIRED TO BE PAID UNDER 28 O.S. 1961 111 [28-111](B) A SURPLUS OF FEES PREVIOUSLY PAID ON THE BASIS OF CAPITAL INVESTED IN THE STATE OR ON THE BASIS OF PREVIOUS CAPITALIZATION, AS THE CASE MAY BE. CITE: 28 O.S. 1961 111 [28-111](B) CARL G. ENGLING